 Case 19-14500-elf         Doc 27     Filed 12/30/19 Entered 12/30/19 14:24:12           Desc Main
                                      Document      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                              Bankruptcy No. 19-14500-elf

 KEVIN CORCORAN and                                  Chapter 13
 BEVERLY L. CORCORAN,
     Debtors                                         Hearing Date: 01/21/2020
                                                     Time: 9:30 a.m.
 REGIONAL ACCEPTANCE                                 Location: Courtroom #1, Nixon Building
 CORPORATION,
     Movant                                          Response Deadline: 01/13/2020
 v.

 KEVIN CORCORAN,
 BEVERLY L. CORCORAN, and
 WILLIAM C. MILLER, Chapter 13 Trustee,
     Respondents


                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       AND NOW COMES Regional Acceptance Corporation (the “Movant”), by and through its

undersigned counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from the Automatic

Stay (the “Motion”), representing as follows:

                                            THE PARTIES

       1.        Movant is an automobile finance company.

       2.        Kevin Corcoran and Beverly L. Corcoran (the “Debtors”) are adult individuals with a

place of residence located at 6428 Bingham Street, Philadelphia, PA 1911.

       3.        William C. Miller is the duly appointed Chapter 13 Trustee and is currently acting in

such capacity.

                                    JURISDICTION AND VENUE

       4.        This matter is a core proceeding and this Court has jurisdiction pursuant to 28 U.S.C.

§ 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief pursuant to 11

U.S.C. § 362(d) and FRBP 4001 and 9014.
  Case 19-14500-elf        Doc 27       Filed 12/30/19 Entered 12/30/19 14:24:12        Desc Main
                                        Document      Page 2 of 3



                                        FACTUAL BACKGROUND

        5.      On or about July 17, 2019, Debtors filed a voluntary petition for relief pursuant to

Chapter 13 of the Bankruptcy Code.

        6.      On or about May 24, 2018, Debtors purchased a 2018 Jeep Cherokee, VIN

1C4PJLLB4JD552489 (the “Vehicle”), pursuant to a Retail Installment Sale Contract (the

“Contract”) with the Movant, a true and correct copy of which is attached hereto as EXHIBIT A.

        7.      Movant has a secured interest in the Vehicle, as evidenced by the Electronic Lien and

Title Information page attached hereto as EXHIBIT B.

        8.      The Contract requires monthly payments of $750.52, currently due on or before the

18th of each month.

        9.      As of the date of this Motion, Debtors were in default of their payment obligations to

Movant in the amount of $2,309.26. See EXHIBIT C. Debtors are currently due for their October

2019 payment.

        10.     Debtors’ Chapter 13 Plan states that payments to Movant will be made outside the

Plan.

        11.     The gross balance due on the Contract is $33,185.96. See EXHIBIT C.

        12.     The N.A.D.A retail value for the Vehicle is $17,650.00. See EXHIBIT D. Therefore,

there is no equity in the collateral.

        13.     Movant is entitled to relief from the automatic stay for cause, including the lack of

adequate protection, because Debtors have failed to make post-petition payments to Movant. 11

U.S.C. §362(d)(1).
 Case 19-14500-elf       Doc 27     Filed 12/30/19 Entered 12/30/19 14:24:12           Desc Main
                                    Document      Page 3 of 3



       WHEREFORE, Movant, Regional Acceptance Corporation, respectfully requests that this

Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay with

respect to the 2018 Jeep Cherokee, VIN 1C4PJLLB4JD552489.

                                                    Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.

                                                    By:/s/ Keri P. Ebeck
                                                    Keri P. Ebeck, Esq.
                                                    PA I.D. #91298
                                                    kebeck@bernsteinlaw.com
                                                    707 Grant Street
                                                    Suite 2200, Gulf Tower
                                                    Pittsburgh, PA 15219
                                                    (412) 456-8112

                                                    Counsel for Regional Acceptance Corporation

Dated: December 30, 2019
